Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com May 19, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Western Ridge Minerals, Inc. Edmonton, Alberta, Canada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report under Section 13 or 15(d) of the Securities ExchangeAct of1934, filed by Western Ridge Minerals, Inc. of our report dated May 17, 2010, relating to the financial statements of Western Ridge Minerals, Inc., a Nevada Corporation, as of and for the periods ending March 31, 2010 and 2009, and for the period from August 16, 2007 (inception) to March 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC 1
